Citation Nr: 1749548	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-48 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to herbicide agents and/or as secondary to Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which in pertinent part, denied service connection for hypertension disability.   Jurisdiction is now with the RO in Detroit, Michigan. 

A February 2014 Informal Hearing Conference Report is of record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to provide the Veteran with a VA examination and to obtain a nexus opinion in connection with his claim for service connection for hypertension.  

The Board notes that the Veteran's service in Vietnam and his exposure to herbicide agents has been confirmed.  In fact, he is service-connected for Type II diabetes mellitus due to his service in Vietnam.  He is therefore presumed to have been exposed to herbicide agents during service. 

The Veteran's representative, in an October 2017 Informal Hearing Presentation (IHP), requested a VA examination based on a recent medical study that reportedly showed that "occupational herbicide exposure history and Vietnam service status  were significantly associated with hypertension risk."  In light of this evidence, coupled with the evidence of currently diagnosed hypertension, a VA compensation examination is warranted.  He has yet to undergo a VA compensation examination in connection with this claim.
The Board also notes that while current VA regulations do not provide hypertension as a presumptive disability associated with herbicide agent exposure, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide agent exposure, a VA opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the examiner who provided the May 2009 VA opinion for an addendum opinion.  If the requested examiner is unavailable, request that the opinion be provided by another suitable examiner.  If an additional examination is needed, please provide one to the Veteran.

After reviewing the claims file, the examiner is asked to:

(a) Provide an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is due to his presumed in-service herbicide agent exposure during Vietnam service.  

**In providing the above opinion, the examiner should consider:

(i) the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32, 540, 32, 549 (June 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (December 27, 2010); 

(ii) the Veteran's lay assertions that his hypertensive symptoms started in the military and have been continuous ever since.  See February 2014 informal conference report, and 

(iii) October 2017 IHP noting a medical study that "occupational herbicide exposure history and Vietnam service status  were significantly associated with hypertension risk."  

(b)  Clarify whether the Veteran's hypertension is proximately due to, or aggravated by, his service- connected Type II diabetes mellitus.  

**In providing this opinion, the examiner should consider the October 2008 Michigan Medical P.C. records showing diagnosis of diabetes in May 2007 and diagnosis of hypertension in November 2007.  See VBMS entry 11/04/2008. 

A complete rationale should be provided.

2.  Then, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

